DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arkins (US 2011/0147239) in view of DeMasso (US 2008/0099596).  Claim 1
Arkins discloses a dual primary-secondary package, comprising a first container (110); a second container (110); a first label (102) attached to the first container and the second container (see figure 3).  Arkins, embodiment of figure 3, does not discloses a 

Arkins as modified by DeMasso discloses the first container and the second container comprise a can or bottle (see DeMasso figure 1).
Claim 4
Arkins further discloses a first end of the first label is attached to the first container and a second end of the first label is attached to the second container (see figure 3).
Claim 5
Arkins as modified discloses a first end of the second label is attached to the first container and a second end of the second label is attached to the second container.
Claim 6
Arkins as modified by DeMasso discloses a first gap (defined by absence of a label, at first end of the first and second labels, in a surface of the first container) between the attached first end of the first label and the attached first end of the second label.  After Arkins is modified by DeMasso, a gap would be formed in a surface of the first container.  
Claim 7
Arkins as modified by DeMasso discloses a second gap (defined by absence of a label, at second end of the first and second labels, in a surface of the second container)  between the attached second end of the first label and the attached second end of the second label.  After Arkins is modified by DeMasso, a gap would be formed in a surface of the second container.
Claims 10-13

Claim 14
Arkins does not discloses the first and second labels including indicia.  However, Arkins discloses a label (160) which including advertisement, coupons, or other designs (see [0036]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the label shown in embodiment of figure 3 from Arkins including an advertisement, or any other design as taught for marketing and promotional purposes of the package. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over over Arkins (US 2011/0147239) and DeMasso (US 2008/0099596) as applied to claim 1 above, and further in view of Sporre Thornburn (US 2014/0110299).
Arkins as modified does not disclose the first and second label being a pressure sensitive label.  However, Sporre Thornburn discloses a stack (2) of products attached together with a binding material (17) comprising pressure sensitive adhesive (see [0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the labels of Arkins comprising 
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 10-14 have been considered but are moot in view of a new ground of rejection.  After Arkins is modified by DeMasso, an unattached middle portion would be formed between the labels and the containers.  Teachings of Ono (US 6,983,576), figures 1 and 2, are provided as an evidence that attaching a wrapper/label to rounded containers will create unattached middle portions between the containers and the labels. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736